

Exhibit 10.4
SINCLAIR BROADCAST GROUP, INC.


RESTRICTED STOCK AWARD AGREEMENT (PERFORMANCE-BASED VESTING)


Restricted Stock Agreement (Performance-based·Vesting) between Sinclair
Broadcast Group, Inc., a Maryland corporation (the "Company"), and the eligible
employee to whom Restricted Stock is being granted pursuant hereto
("Recipient").
RECITALS
WHEREAS, the Company has adopted the 1996 Long-Term Incentive Plan of Sinclair
Broadcast Group, Inc. (the "Plan") to reward certain key individuals for making
major contributions to the Company and its subsidiaries by enabling them to
acquire shares of Class A Common Stock, par value $.01 per share ("Common
Stock"), of the Company;
WHEREAS, Recipient is employed by the Company' in an important capacity and has
made a major contribution to the Company; and
WHEREAS, the Company desires to award to Recipient shares of Common Stock of the
Company, subject to the restrictions set forth in this Agreement. The pa1iies
hereto desire to enter into this Agreement in order to set forth the terms of
the Restricted Stock grant. Accordingly, the parties hereto agree as follows:
AGREEMENTS
1.Award of Shares Subject to Restrictions. On February 28, 2018, the Company
shall award to Recipient, and Recipient shall acknowledge the award by the
Company, of the number of shares of Common Stock (the "Restricted Stock") which
shall equal $2,000,000 divided by the Company's closing stock price on February
28, 2018. The date of the award of the Restricted Stock shall for all purposes
be the "Grant Date".
2.Restrictions. Except as otherwise provided in Section 4 or 5 of this
Agreement, the restrictions set f01ih in this Agreement with respect to (a) 50%
of the shares of Restricted Stock shall lapse and such shares shall fully vest
if Recipient remains in continuous service through the first anniversary of the
Grant Date and (b) the remaining 50% of the shares of Restricted Stock shall
lapse and such shares shall fully vest if Recipient remains in continuous
service through the second anniversary of the Grant Date; provided, however,
that, in each case, the Company attains the Performance Goal for the Performance
Period (as such terms are defined below) as set forth in Section 3 below. For
the avoidance of doubt, if the Performance Goal is not satisfied, the shares of
Restricted Stock shall be forfeited in their entirety.
3. Performance Goal. The restrictions with respect to the Restricted Stock shall
lapse if the Company attains 25% of budgeted EBITDA (the "Performance Goal") for
the period beginning on January 1, 2018 and ending on December 31, 2018(the
"Performance Period"). For purposes of this Agreement, "EBITDA" means earnings
before interest, tax, depreciation and amortization expense. Following the end
of the Performance Period, the Company shall review the extent of the
achievement of the Performance Goal and shall certify in writing such
achievement.








--------------------------------------------------------------------------------




4. Termination of Employment.
(a) Shares of Restricted Stock with respect to which the restrictions set forth
in Sections 2 and 3 of this Agreement have not yet lapsed shall be forfeited on
the date of termination of Recipient's employment with the Company if
Recipient's employment with the Company is terminated for any reason other than
death, "Disability" (as defined below), termination by the Company without
"Cause" (as defined below) or termination by Recipient for "Good Reason" (as
defined below), before the date on which the restrictions on the shares of
Restricted Stock lapse. Shares of Restricted Stock with respect to which the
restrictions set forth in Sections 2 and 3 of this Agreement have not yet lapsed
shall vest in full immediately on the date of termination of Recipient's
employment with the Company if Recipient's employment with the Company is
terminated for reasons of Recipient's death, Disability, termination by the
Company without Cause or termination by Recipient for Good Reason before the
date on which the restrictions on the shares of Restricted Stock lapse.
(b)     For purposes of this Agreement, the term "Disability" shall have the
meaning set forth in Recipient's employment agreement with the Company or, in
the event there is no employment agreement between Recipient and the Company,
shall mean Recipient's inability, whether mental or physical, to perform the
normal duties of Recipient's position for ninety (90) days (which need not be
consecutive) during any twelve (12) consecutive month period, and the effective
date of such disability shall be the day next following such ninetieth (90th)
day. If the Company and Recipient are unable to agree as to whether Recipient is
disabled, the question will be decided by a physician to be paid by the Company
and designated by the Company, subject to the approval of Recipient (which
approval may not be unreasonably withheld) whose determination will be final and
binding on the parties.
(c)    For the purposes of this Agreement, the term "Cause" shall have the
meaning set forth in Recipient's employment agreement with the Company or, in
the event there is no employment agreement between Recipient and the Company,
shall mean any of the following: (i) the wrongful appropriation for Recipient's
own use or benefit of property or money entrusted to Recipient by the Company or
its direct or indirect subsidiaries, (ii) the conviction or granting of a
Probation Before Judgment (or similar such finding or determination if not by a
Maryland court) of a crime involving moral turpitude, (iii) Recipient's
continued willful disregard of Recipient's duties and responsibilities hereunder
after written notice of such disregard and the reasonable opportunity to correct
such disregard, (iv) Recipient's continued violation of the Company policy after
written notice of such violations (such policy may include policies as to drug
or alcohol abuse) and the reasonable oppo1iunity to cure such violations, (v)
any willful misconduct or gross negligence by Recipient which is reasonably
likely (in the opinion of the Company's FCC counsel) to actually jeopardize a
Federal Communications Commission license of any broadcast station owned
directly or indirectly by the Company or programmed, directly or indirectly, by
the Company, or (vi) the continued insubordination of Recipient and/or
Recipient's repeated failure to follow the reasonable directives of Recipient's
supervisor or the Company's Board of Directors after written notice of such
insubordination or the failure to follow such reasonable directives.
(d)    For purposes of this Agreement, the term "Good Reason" shall have the
meaning set forth in Recipient's employment agreement with the Company or, in
the event there is no employment agreement between Recipient and the Company,
shall mean any of the following without Recipient's consent: (i) a more than
five percent (5.0%) reduction in Recipient's compensation (other than a
·reduction consistent with a company-wide reduction in pay affecting
substantially all executive employees of the Company and its subsidiaries), (ii)
the relocation of Recipient's principal place of employment more than twenty
(20) miles from its present location or, (iii) a material reduction in the
duties of Recipient or a materially adverse change in Recipient's working
conditions; provided, that, in each case, (A) Recipient shall provide the
Company with written notice specifying the circumstances alleged to constitute
Good Reason within ninety (90)




--------------------------------------------------------------------------------




days following the first occurrence of such circumstances, (B) the Company shall
have thirty (30) days following receipt of such notice to cure such
circumstances and (C) if the Company has not cured such circumstances within
such thirty (30)-day period, Recipient shall terminate his or her employment not
later than sixty (60) days after the end of such thirty (30) -day period.
5. Change in Control. Notwithstanding the provisions in Sections 2, 3 and 4 set
forth above, shares of Restricted Stock with respect to which the restrictions
have not yet lapsed shall immediately vest in full in the event of the
dissolution or liquidation of the Company, a merger or consolidation in which
the Company is not the surviving corporation, or a transaction in which another
individual or entity becomes the owner of fifty percent (50%) or more of the
total combined voting power of all classes of stock of the Company.
6. Relationship to Plan. The award of Restricted Stock is issued in accordance
with and subject to all of the terms, conditions and provisions of the Plan, as
amended from time to time, and administrative interpretations thereunder, if
any, which have been adopted by the Committee thereunder and are in effect on
the date hereof. Except as defined herein or otherwise stated, capitalized terms
shall have the same meanings ascribed to them under the Plan.
7. No Rights as Stockholder. Recipient shall not have any rights as a
stockholder of the Company with respect to any of the shares of Restricted Stock
until the restrictions on such shares of Restricted Stock have lapsed.
Notwithstanding the foregoing, Recipient shall have the right to receive any
dividends or other distributions paid with respect to such shares of Restricted
Stock on a current basis. Recipient shall not voluntarily or involuntarily
transfer, sell, pledge, assign, give, hypothecate, encumber or otherwise dispose
of ("transfer") any shares of Restricted Stock until the restrictions on such
shares lapse in accordance with Sections 2 and 3 of this Agreement. If any
transfer or attempted transfer of any shares of Restricted Stock is made or
occurs before the restrictions on the particular shares lapse in accordance with
Sections 2 and 3, then those shares of Restricted Stock shall be immediately
forfeited and surrendered to the Company.
8. No Right to Employment. The award of shares of Restricted Stock pursuant to
this Agreement shall not confer on Recipient any right to continue in the
service of the Company or any of its subsidiaries or affect the right of the
Company or any subsidiary to terminate Recipient's employment at any time; and
nothing contained in this Agreement shall be deemed a waiver or modification of
any provision contained in any agreement between Recipient and the Company or
any parent or subsidiary thereof. This Agreement shall not affect the right of
the Company or any parent or subsidiary thereof to reclassify, recapitalize, or
otherwise change its capital or debt structure or to merge, consolidate, convey
any or all of its assets, dissolve, liquidate, wind up, or otherwise reorganize.
9. Withholding for Tax Purposes. At the election of Recipient made through an
online election process established by, or on behalf of the Company, either (a)
Common Stock transferable to Recipient hereunder shall be reduced by any amount
or amounts which the Company is required to withhold but not in excess of the
maximum statutory withholding rate requirements under the then applicable
provisions of the Internal Revenue Code of 1986, as amended (the "Code"), or its
successors, or any other federal, state or local tax withholding requirement
("Withholding") or (b) Recipient shall pay to the Company in immediately
available funds the amount of such Withholding; provided, if Recipient does not
make such election prior to the time that such Withholding would be required,
Recipient shall be deemed to have elected the action under clause (a) of this
Section 9. Such reductions shall occur, and Withholding shall be applicable, at
the times restrictions on the Restricted Shares lapse in accordance with
Sections 2 and 3 of this Agreement and, in order to facilitate withholding by
the Company at such times, Recipient shall make no election under Section 83(b)
of the Code. The provisions of this Section 9 shall apply to any Restricted
Stock Award Agreement entered into by the Company and Recipient prior to the
date hereof, shall replace Section 9 in any such




--------------------------------------------------------------------------------




prior agreements and this Agreement shall serve as an amendment to any such
prior agreement to such extent. An online election made by Recipient pursuant to
this Section 9 shall remain in effect with respect to all Restricted Stock held
by Recipient until such time, as any, that Recipient utilizes the online
election process to make an alternative election.
10. Restrictive Legend. Any certificates issued for the shares with respect to
which the restrictions set fo1ih in Sections 2 and 3 have not lapsed shall be
inscribed with the following label:
"The shares of stock evidenced by this certificate are subject to the terms and
restrictions of a Restricted Stock Award Agreement (Performance­ based Vesting).
They are subject to forfeiture under the terms of that Agreement if they are
transferred, sold, pledged, given, hypothecated, or otherwise disposed of before
the restrictions on such shares lapse as provided in such agreement. A copy of
that agreement is available from the Secretary of the Company upon request."
11. Removal of Restrictive Legend. When the restrictions on any shares for which
certificates have been issued lapse, the Company shall cause a replacement stock
certificate for those shares, without the legend referred to in Section 10, to
be issued as soon as practicable.
12. Notice. Whenever any notice is required or permitted hereunder, such notice
must be in writing and personally delivered or sent by mail. Any notice required
or permitted to be delivered hereunder will be deemed to be delivered on the
date that it is personally delivered, or, whether actually received or not, on
the third (3rd) business day after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to Recipient at the address
listed from time to time in the personnel records of the Company or its
affiliates, and to the Company as follows:
Sinclair Broadcast Group, Inc. 10706 Beaver Dam Road Cockeysville, Maryland
21030 Attention: General Counsel
13. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Maryland applicable to
agreements made and to be performed entirely in Maryland.
14. Recoupment/Clawback. The shares of Restricted Stock may be subject to
recoupment or "clawback" as may be required by applicable law, stock exchange
rules or by any applicable Company policy or arrangement, as may be established
or amended from time to time.
15. Acceptance. This Agreement may be accepted and agreed to by Recipient by
means of an electronic indication of agreement. Recipient agrees that the
electronic acceptance of this Agreement is intended to have the same force and
effect as if this Agreement were physically signed.
[REST OF PAGE LEFT INTENTIONALLY BLANK
-- SIGNATURES ON FOLLOWING PAGE]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and Recipient have caused this Agreement to be
executed as of the date first above written.


SINCLAIR BROADCAST GROUP, INC.


By: /s/ J. Duncan Smith
Name: J. Duncan Smith
Title: V.P. Secretary    


/s/ Christopher S. Ripley
Christopher S. Ripley




